DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 6/16/2022.
In an interview held on 6/28/2022, applicant indicated to cancel the non-elected/restricted claims 34-37, in the instant case.  Affirmation to cancel the claims 34-37, was received from the applicant’s representative on 7/1/2022.  

Terminal Disclaimer
The terminal disclaimer filed on June 16, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,902,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-33, allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The closest prior art made of record include references cited in the PTOL-892 Notice of References. The claim 1, is allowable since the reference(s) do not teach or fairly suggest an apparatus in combination with other claimed limitation, as a whole features for monitoring a facility with sensor positioned in a facility to sense one or more personal parameters associated with one or more persons within or in proximity of the facility without requiring visual line of sight of a person whose personal parameters are to be sensed, wherein the one or more personal parameters are attributes unique to each of the one or more respective persons, and wherein the facility monitoring apparatus operates autonomously relative to the one or more persons and a controller coupled with the at least one sensor configured to provide an output to execute at least one function of the apparatus based on the sensed one or more personal parameters.
The closest prior arts noted above (PTOL-892) disclose limitations for facility/environment monitoring, either in itself or collectively, fail to anticipate or render the above allowable features obvious.  Claims 2-33, further limit allowable features to claim 1, and therefore are also allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1, 2, 7, 8, 9, 10, 11, 13, 14, 18, 20, 24, 31, recites the limitation "at least on sensor configured to", "a memory configured to", “a controller configured to”, “a sound sensor configured to”, “environment parameter detector configured to”, have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses non-structural term coupled with functional language "sense”, “provide” “determine”, “store”, “measure”, “perform”, “detect”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. The present limitation discloses generic modifier to terminology and fails to present an explicit structural element or elements for this limitation.  
	A review of the specification shows that the following appears to describe in the specification for the 35 U.S.C. 112, sixth paragraph limitation:  The associated written description (paras. 0018, 0022; fig. 2), and (para. 0023) support the limitation as an element for communication module (element 210, 214), and power interface module (element 220, paras. 0024, 0041, 0042) as structural element.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification noted above, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/     
Primary Examiner, 
Art Unit 2632